            Case 6:21-cv-00128-ADA Document 24 Filed 04/19/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,

                Plaintiff,                                 CIVIL ACTION NO. 6:21-CV-128

       v.

CISCO SYSTEMS, INC.,

                Defendant.


            CISCO SYSTEMS, INC.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Cisco Systems, Inc. (“Cisco”)

states that it has no parent corporation, and it is not aware of any publicly held corporation that

currently owns 10% or more of Cisco’s stock.




                                                  1
        Case 6:21-cv-00128-ADA Document 24 Filed 04/19/21 Page 2 of 3




DATE: April 19, 2021                      Respectfully submitted,

                                          /s/ Brian Rosenthal with permission,
                                          by Michael E. Jones

                                          Michael E. Jones
                                          SBN: 10929400
                                          POTTER MINTON
                                          110 North College, Suite 500
                                          Tyler, TX 75702
                                          mikejones@potterminton.com
                                          Telephone: (903) 597-8311
                                          Facsimile: (903) 593-0846

                                          Brian Rosenthal
                                          Katherine Dominguez
                                          Allen Kathir
                                          Admitted pro hac vice
                                          brosenthal@gibsondunn.com
                                          kdominguez@gibsondunn.com
                                          akathir@gibsondunn.com
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, NY 10166
                                          Tel: (212) 351-4000

                                          Ryan Iwahashi
                                          Admitted pro hac vice
                                          riwahashi@gibsondunn.com
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1881 Page Mill Road
                                          Palo Alto, CA 94304
                                          Tel: (650) 849-5367

                                          Kenneth G. Parker
                                          kparker@gibsondunn.com
                                          GIBSON, DUNN AND CRUTCHER LLP
                                          3161 Michelson Drive
                                          Irvine, CA 92612
                                          Tel: (949) 451-4336

                                          Attorneys for Defendant Cisco Systems, Inc.




                                      2
         Case 6:21-cv-00128-ADA Document 24 Filed 04/19/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on April 19, 2021, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                     /s/ Michael E. Jones




                                                3
